Title: To George Washington from John Searson, 13 September 1797
From: Searson, John
To: Washington, George



Sir
New York 13th Sepr 1797

I lately had the Honor of Receiving your Condescending favour of the 20th ult. for which you have my most sincere and Grateful thanks. I wrote some time in the Receiver General’s office in Philadelphia. But the Books for nine years past being Unposted & Regulated, Caus’d some Altercation between the Keeper of the office and the State, had to resign it for want of proper Encouragement. I left Philada 15 days ago, to Evade the Infections, & now prevalent fever of that City. And tho’ I formerly liv’d here for some years tutor in one of the first familys, find my self a Stranger by long absence, and the Vicissitudes of Human affairs. And as some of my Poems remain on hand the subscribers leaving town I waited on the Honorable John Jay the Governor here, who receiv’d me graciously and very Humanely gave me two Dollars for one Bound & letterd on the back. Agreeable to your kind order, (before I left town) I Call’d at Colonel Biddle’s and left a Poem bound, with his young man (himself not being within) who gave me a Dollar for it and for which I most humbly thank you.
A Clergyman of my Acquaintance in this City of the Church of England, told me the other day, Governor Jay would be the most likely Person to promote me to some Genteel office. I have Indeed some good recommendations both from Ireland and Philada and also Some Genteel Acquaintance and friends Here. Yet Could I have the Honor of a few Lines from your Humane Disposition to Govr Jay I flatter my self Success would Attend it.
This City is exceedingly healthy at Present, but a general Complaint of the decrease of Business owing to the ruin of Trade by the French Capturing our Ships. But in Philada the sight was shocking

to see so many thousands leaving the City, and great part of the City shut up, dreading the fatality of 1793—Pardon most Honorable sir my freedom, And be assured I am with the most Profound Respect & unfeigned Gratitude Your Honors most devoted & Obedt Hble servt

John Searson


A line would find me, to Care of Mr Hugh Gain printer Hanover Square New York.

